Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art does not teach or suggest a controller configured to change an image processing mode of the image based on a change in a vertical frequency of the image signal by changing a display setting applied to the image, wherein the controller is configured to change the image processing mode into a first mode by applying a first display setting corresponding to a first genre to the image when the vertical frequency of the image signal changes within a first preset range for a preset time, and change the image processing mode to a second mode by applying a second display setting corresponding to a second genre to the image when the vertical frequency of the image signal changes within a second preset range for the preset time as recited in claim 1; and changing the image processing mode into a first mode by applying a first display setting corresponding to a first genre to the image when the vertical frequency of the image signal changes within a first preset range for a preset time; and changing the image processing mode to a second mode by applying a second display setting corresponding to a second genre to the image when the vertical frequency of the image signal changes within a second preset range for the preset time as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422